Citation Nr: 0731947	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an evaluation for status post right hernia 
repair, including scarring, in excess of 10 percent.  

2. Entitlement to an initial compensable rating for status 
post left hernia repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from October 1983 to October 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which in pertinent part granted service connection 
for status post right hernia repair and for status post left 
hernia repair, and assigned initial noncompensable disability 
ratings for each.  These remain the veteran's only service-
connected disabilities.  Also, a compensable disability 
rating of 10 percent for multiple noncompensable service-
connected disabilities which clearly interfere with 
employability was denied.  

The case was remanded in August 2006 to ensure due process by 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and to afford the veteran a comprehensive up-to-date 
rating examination.  The issues at that time were entitlement 
to an initial compensable rating for status post right hernia 
repair, entitlement to an initial compensable rating for 
status post left hernia repair, and entitlement to a 10 
percent disability evaluation for multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324.  

Subsequently, a June 2007 Supplemental Statement of the Case 
(SSOC) granted a 10 percent rating for tender and painful 
post-operative right inguinal herniorrhaphy scarring but 
confirmed and continued an initial noncompensable rating for 
status post left hernia repair.  While that SSOC continued 
to list entitlement to a 10 percent disability evaluation 
for multiple noncompensable service-connected disabilities 
under 38 C.F.R. § 3.324 as being at issue, the assignment of 
a 10 percent rating for the right inguinal herniorrhaphy 
scarring now precludes any grant of a 10 percent rating 
under 38 C.F.R. § 3.324 and, so, that issue is now moot and 
will not be addressed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that on the veteran's VA Form 9 of 
February 2004 is a hand written notation, apparently by the 
veteran, that he "want[ed] to appear before the D.R.O." 
(Decision Review Officer).  

It is unclear whether the veteran desired an informal 
conference with the DRO or a formal hearing at the RO.  
However, the veteran has not had either a conference with the 
DRO nor a formal hearing at the RO.  Accordingly, to ensure 
all due process protection, this matter must be clarified.  

The June 2003 VA rating examination report noted that the 
veteran had a right inguinal herniorrhaphy in 1984 and a left 
inguinal herniorrhaphy in 1986 at which time there was 
further exploration at the site of the earlier right inguinal 
hernia.  It also noted that he had a postservice umbilical 
herniorrhaphy in 2002.  On physical examination there was no 
evidence of hernia recurrence.  No specific findings were 
reported as to the status of the post-operative herniorrhaphy 
scars.  

In the veteran's February 2004 VA Form 9 he reported that he 
continued to have pain and soreness as well as swelling on 
his 3 inch surgical scar.  He also reported that he wore a 
"waist belt" at work.  

VA outpatient treatment records in July 2004 reflect that the 
veteran had a recurrence of the right inguinal hernia.  He 
was hospitalized for this in August 2004 at the St. Mary's 
Hospital & Health Center and underwent a revision of the 
right inguinal herniorrhaphy.  

On VA examination in December 2006 the veteran's claim file 
was apparently not available for review by the examiner.  It 
was noted that the veteran had been employed on a full-time 
basis as a custodian for the past 14 years and had not lost 
time from work in the last 12 months.  He walked daily and 
lifted weights.  At the time of the examination, he had no 
inguinal symptoms except that he reported having pain in the 
post-operative right inguinal herniorrhaphy scar but not in 
the contra-lateral surgical scar.  

On examination, the veteran ambulated with a normal gait.  
There were two scars in the right lower abdominal quadrant.  
One scar measured 9 centimeters (cms.) by 1 cm. and the other 
measured 7 cms. by 0.5 cms.  There was tenderness of both of 
the scars but sensation in the scars was normal and they were 
pink and smooth.  There was no ulceration or skin breakdown 
and no adherence to underlying tissue.  Disfigurement from 
the first scar was minimal and there was no disfigurement due 
to the second scar.  Neither scar caused any functional 
limitation.  Each scar involved less than 5 percent of the 
total body surface area and did not involve any exposed body 
surface area.  

There was a 7 cm. by 0.5 cm. faded scar in the left lower 
abdominal quadrant.  There was no tenderness of the scar and 
sensation in the scar was normal.  It was faded in color and 
smooth.  There was no ulceration or skin breakdown and no 
adherence to underlying tissue or disfigurement.  The scar 
caused no functional limitation.  The scar involved less than 
5 percent of the total body surface area and did not involve 
any exposed body surface area.  

The diagnoses were a recurrent right inguinal hernia with 
surgical repairs in 1984 and 2004 with residual tender 
surgical scars and subjective reports of swelling, although 
no scar swelling was found on examination, and a left 
inguinal hernia repair in 1986 with no residuals other than a 
well-healed and faded post-operative scar.  

In an addendum the day following the examination, it was 
reported that the veteran denied the use of any assistive 
device or therapeutic belt worn at work.  The hernia scar did 
not prevent him from performing his physical occupation as a 
custodian.  He denied missing any significant time from work 
as a custodian in the past 14 years due to his hernia 
condition or scar.  He was fully capable of performing his 
current physically demanding occupation which required moving 
light furniture to clean floors, lifting wastebaskets to 
empty trash, as well as mopping and vacuuming floors.  No 
occupational limitations were identified related to his 
hernia scar or hernia condition.  

In an additional addendum, in March 2007, it was reported 
that based on a review of the claim file, there was no change 
in the previous examination report.  It was also noted that a 
statement regarding the veteran's wearing of a waist belt 
"was made prior to the most recent hernia surgery in 
August" and that there was no reported current use of a 
"brace."  

Since the August 2004 revision of that right inguinal 
herniorrhaphy, there are no more recent clinical evidence 
addressing whether the veteran must now use a truss or belt 
for support (part of the criteria for a 10 percent rating for 
an inguinal hernia under 38 C.F.R. § 4.114, Diagnostic Code 
7338).  

On the other hand, contrary to information in the December 
2006 VA examination report, a May 2004 VA outpatient 
treatment record reflects that a VA physician signed a work 
release stating that the veteran was to do no lifting of 
objects greater than 20 lbs. as well as no prolonged standing 
until July 5, 2004.  

Subsequently, a June 2007 SSOC granted a 10 percent rating 
for tender and painful post-operative right inguinal 
herniorrhaphy scarring but confirmed and continued an initial 
noncompensable rating for status post left hernia repair.  
However, no effective date was assigned for the 10 percent 
rating.  

Because the veteran perfected an appeal as to the original 
assignment of noncompensable disability ratings, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged", i.e., 
different disability ratings may be assigned reflecting any 
variance in the level of severity during the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, it is essential that the Board know the time 
frame from which the 10 percent rating for the right inguinal 
herniorrhaphy scarring begins to run since if it is not 
assigned as of the effective date of the April 15, 2003, 
grant of service connection (date of receipt of the original 
claim for service connection) then for the time prior to the 
assignment of a 10 percent rating the issue is whether the 
veteran is entitled to an initial compensable rating from 
April 15, 2003, until the effective date of the grant of a 10 
percent disability rating.  

Moreover, since the veteran's VA Form 9 and the March 2007 
addendum suggest that the veteran has used a belt for hernia 
support at some time during this appeal, but this is not 
addressed or documented in the clinical records, including 
the 2003 and 2006 VA rating examinations, the veteran should 
be afforded an additional VA examination for rating purposes 
which must address in detail the veteran's history, if any, 
of the use of a supportive truss or belt.  

In this regard, the Board notes that any rating assigned for 
symptomatic scarring may be considered separate and 
distinct, for the purpose of combining ratings, from any 
compensable evaluation that may be, if at all, assigned 
under 38 C.F.R. § 4.118, Diagnostic Code 7338 for impairment 
due to an inguinal hernia.  Generally see Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); see also Fanning v. Brown, 4 
Vet. App. 225, 231 (1993) (the Board must explain why it 
finds that a separate compensable evaluation for a tender 
postoperative herniorrhaphy scar would constitute 
pyramiding).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be contacted and requested 
to clarify whether he desires an informal 
conference before a Decision Review Officer at 
the RO or whether he desires a formal hearing at 
the RO.  The RO's actions thereafter should be in 
accord with the veteran's response.  

2. Schedule a VA examination by the appropriate 
specialist to determine the current level of 
severity of the right and left inguinal hernias. 
The claims folder and a copy of this remand are 
to be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
testing should be done.  

The examiner should state whether the veteran's 
inguinal hernias are readily reducible or well 
supported by a truss or belt and whether either 
of these hernia is now considered to be 
inoperable.  

The examiner should inquire as to any past 
history of the veteran's use of a truss or belt, 
including the time frame(s) of such usage, if 
any.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

3. Then, readjudicate the claims.  

In the readjudication, the RO should clarify the 
effective date for the grant of a 10 percent 
rating for tender scarring due to status post 
right hernia repair.  

If the benefits remain denied, prepare an SSOC 
and send it to the appellant and representative.  
Also, provide an appropriate period of time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

